NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AYISHA ELLIOTT, AKA Ayisha Brown;               No.    17-35921
QUINTON RICHARDSON-BROWN,
                                                D.C. No. 6:16-cv-00022-MC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CITY OF EUGENE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted December 10, 2019**
                              Seattle, Washington

Before: McKEOWN and CHRISTEN, Circuit Judges, and HARPOOL,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
       Ayisha Elliott appeals the district court’s grant of summary judgment in

favor of defendants-appellees on her claims for unlawful arrest and violation of

equal protection. We have jurisdiction under 28 U.S.C. § 1291 and affirm the

district court.

       We review de novo a grant of summary judgment. Jurado v. Eleven-Fifty

Corp., 813 F.2d 1406, 1409 (9th Cir. 1987).

       An officer can make an arrest without a warrant after observing criminal

conduct, “even if the pertinent offense carries only a minor penalty.” Tatum v. City

and Cty. of San Francisco, 441 F.3d 1090, 1094 (9th Cir. 2006). Elliott was

arrested for interfering with a police officer, pursuant to Oregon Revised Statute

§ 162.247, which states that a person is guilty of interfering with a police officer by

“refus[ing] to obey a lawful order by the peace officer.” Elliott argues that a jury

should have determined if there was probable cause to arrest her, but admitted in

her own deposition that she did not comply with the officer’s orders. The district

court correctly granted summary judgment. Even if probable cause did not exist,

the officers would still be entitled to qualified immunity. See Anderson v.

Creighton, 483 U.S. 635, 640 (1987).

       In granting summary judgment on Elliott’s equal protection claim, the

district court noted Elliott had “not presented any evidence” of racial bias, other

than the fact that the defendants were of “a different race.” On appeal, Elliott


                                          2
argues that there is “abundant circumstantial evidence” of racial bias, but only

provides a recitation of actions the police took during the encounter, none of which

implicate a racial motive. As “conclusory statements of bias do not carry the

nonmoving party’s burden in opposition to a motion for summary judgment,”

Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005), this claim

fails, as well.

       AFFIRMED.




                                          3